MEMORANDUM OF DECISION.
In this medical malpractice case, plaintiff Patrick Bouchard appeals from the summary judgment entered by the Superior Court (Penobscot County) in favor of defendant Dr. Rodney Rozario. The trial court certified its action as a final judgment pursuant to M.R.Civ.P. 54(b), stating “Interest of justice — no good reason for delay.” At that time, however, a statute of limitations defense similar to that raised by defendant Rozario was being asserted by two of his codefendants and had not been adjudicated. We must dismiss plaintiff’s appeal for the lack of a final judgment, because the trial court failed to include a “brief reasoned statement supporting [its] decision to enter a Rule 54(b) certification” as required by Cole v. Peterson Realty, Inc., 432 A.2d 752, 757 (Me.1981).
The entry is:
Appeal dismissed.
All concurring.